Dismissed and Opinion Filed July 20, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 No. 05-18-00109-CV

                   IN RE DON "DUNG" NGUYEN, Relator

           Original proceeding from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-13-13345

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      We reinstate this original proceeding. On March 23, 2018, we abated this case

when we were notified that real party in interest Chau Khanh Nguyen had filed

bankruptcy in the United States Bankruptcy Court for the Northern District of Texas.

See TEX. R. APP. P. 8.2. Later, the Court conducted an independent review of the

federal Public Access to Court Electronic Records (PACER) system which shows

real party in interest was discharged in April 2021 and the bankruptcy case

associated with this original proceeding was terminated on July 7, 2021, effectively

dissolving the automatic stay.

      We previously notified the parties by letter dated May 7, 2021, requesting they

inform the Court of the status of the bankruptcy and of this case. We cautioned that
the failure to respond would result in the case being dismissed for want of

prosecution. See id. 42.3(b), (c). To date, no party has responded.

      Because we gave the parties an opportunity to show why we should not

dismiss the case for want of prosecution and no one responded, we dismiss this

original proceeding. See id. 42.3(b), (c); In re Joachim, 2021 WL 837334, at *1 (Tex.

App.—Dallas March 5, 2021, no pet.) (mem. op.).




                                           /Robert D. Burns, III/
180109f.p05                                ROBERT D. BURNS, III
                                           CHIEF JUSTICE




                                        –2–